Title: From George Washington to John Jay, 8 May 1796
From: Washington, George
To: Jay, John


        
          
            Private
            My dear Sir,
            Philadelphia 8th May 1796
          
          You judged very right when in your letter of the 18th Ulto you observed I “can have very little time for private letters.” But if my friends will put up with the hasty and indigested ones I can write, under such circumstances, there are a few of them (among whom allow me the gratification to place you) with

whom I should feel very happy to corrispond: and while I hold my present Office, to learn their sentiments upon any of the important measures which come before the Executive of the United States.
          I am sure the mass of Citizens in the United States mean well; and I firmly believe they will always act well whenever they can obtain a right understanding of matters; but in some parts of the Union, where the sentiments of their delegates and leaders are adverse to the government, and great pains are taken to inculcate a belief that their rights are assailed, and their liberties endangered, it is not easy to accomplish this; especially (as is the case invariably) when the Inventors, and abettors of pernicious measures, use infinitely more industry in dissiminating the poison, than the well disposed part of the Community do to furnish the antidote. To this source all our discontents may be traced, and from it our embarrassments proceed. Hence, serious misfortunes, originating in misrepresentation, frequently flow, and spread, before they can be dissipated by truth.
          These things do, as you have supposed, fill my mind with much concern, and with serious anxiety. Indeed the trouble & perplexities which they occasion, added to the weight of years which have passed upon me, have worn away my mind more than my body; and renders ease and retirement indispensably necessary to both, during the short time I have to remain here.
          It would be uncandid therefore, and would discover a want of friendly confidence (as you have expressed a solicitude for my (at least) riding out the Storm) not to add, that nothing short of events—or such imperious circumstances (which I hope & trust will not happen) as might render a retreat dishonorable, will prevent the public annunciation of it in time, to obviate waste, or misapplied Votes at the Election of President and Vice-President of the United States, in December next, upon myself.
          I congratulate you on the tranquil Session, just closed in your State, and upon the good dispositions, generally, which I am informed prevail among the citizens thereof. With most friendly sentiments I remain Dear Sir Your Obedt & Affecte Servt
          
            Go: Washington
          
        
        
          Permit me, to request the favor of you, to send the enclosed to its Address.
        
       